—In an action to recover damages for personal injuries, etc., the third-party defendant appeals from an order of the Supreme Court, Suffolk County (Doyle, J.), entered April 26, 1999, which, upon finding that Connecticut law applied to this action, denied its motion for summary judgment dismissing the complaint and the third-party complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint and third-party complaint are dismissed.
The record contains no evidence that the defendants Stegla Construction Corp. and Stegla Group, Inc., the general contractor, maintained any direction or control over the manner in which the plaintiff carried out his tasks, including the manner in which he chose to descend from the roof, as a result of which he was injured. Thus, the defendant is not liable for the plaintiffs’ injuries under the law of Connecticut (see, Ray v Schneider, 16 Conn App 660, 548 A2d 461, cert denied 209 Conn 822, 551 A2d 756). Altman, J. P., Florio, H. Miller and Schmidt, JJ., concur.